Title: From Thomas Jefferson to John Thomas, 18 November 1807
From: Jefferson, Thomas
To: Thomas, John


                        
                            Sir
                            
                            Washington Nov. 18. 1807.
                        
                        I recieved on the 14th. inst. your favor of Aug. 31. & I beg you to assure my fellow citizens of the
                            Baptist church of New hope Meeting house that I learn with great satisfaction their approbation of the principles which
                            have guided the present administration of the government. to cherish & maintain the rights and liberties of our
                            citizens, & to ward from them the burthens, the miseries, & the crimes of war, by a just & friendly conduct towards
                            all nations, were among the most obvious and important duties of those to whom the management of their public interests
                            has been confided. and happy shall we be if a conduct guided by these views on our part shall secure to us a reciprocation
                            of peace & justice from other nations.
                        Among the most inestimable of our blessings also is that you so justly particularise, of liberty to worship
                            our creator in the way we think most agreeable to his will; a liberty deemed in other countries incompatible with good
                            government, & yet proved by our experience to be it’s best support.
                        Your confidence in my dispositions to befriend every human right is highly grateful to me, and is rendered the more so by a consciousness that these dispositions have been sincerely entertained & pursued. I
                            am thankful for the kindness expressed towards me personally, and pray you to return to the society in whose name you
                            have addressed me, my best wishes for their happiness and prosperity; & to accept for yourself assurances of my
                            great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    